Citation Nr: 0320478	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-13 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for chronic liver 
disease as a residual of hepatitis A.

2.  Entitlement to service connection for chronic liver 
disease as a residual of hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from September 1984 and 
March 1986.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to service connection for chronic 
liver disease as a residual of hepatitis C is addressed in 
the remand section of the decision.  


FINDINGS OF FACT

1.  The probative, competent medical evidence shows that the 
veteran had an acute episode of hepatitis A during service 
which resolved without residual disability.

2.  The probative, competent medical evidence shows that 
there is no nexus or etiologic link between the veteran's 
current chronic liver disease first noted years following 
separation from service, the acute hepatitis A present in 
service, or any incident of service.   


CONCLUSION OF LAW

Chronic liver disease as a residual of hepatitis A was not 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1131, 5107 (West 2002); 38 C.F.R. § 3.303(b)(d)(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An April 1984 physical examination report shows the veteran 
had tattoos on both upper extremities.  The examination 
report was silent for hepatitis A.  In February 1985 he was 
diagnosed with and treated for hepatitis A.  

Private and service medical records reveal treatment for 
multiple injuries the veteran sustained in a motorcycle 
accident in October 1985.  While hospitalized, he was given 
several blood transfusions.  A November 1985 medical board 
report referred to cerebral contusion and trimalar fracture 
incurred in the motorcycle accident.  The injuries were not 
shown to be other than in line of duty.  There was no mention 
of hepatitis A with associated liver disability.  

On February 5, 1986, a history of testing positive for 
hepatitis A was noted.  A February 21, 1986 physical 
examination report for separation from active duty was silent 
for hepatitis A with associated liver damage.

A September 1997 VA examination report with addendum revealed 
hepatitis A total antibody is positive and consistent with 
old prior hepatitis A infection.  

In November 2000 a VA physician reviewed the veterans claims 
file for purposes of determining the etiology of  hepatitis 
and associated liver damage.  It was noted that the service 
medical records confirmed a one week hospitalization in 
February 1985 for acute symptoms and acute jaundice 
consistent with hepatitis A.  However, no record could be 
found of appropriate confirmatory studies.  

It was noted that in 1997 a previous examiner had recorded 
that hepatitis A, total antibody studies were done which 
confirmed the veteran had had hepatitis A.  

It was noted that the veteran's illness in service was acute 
hepatitis A, which is not related to chronic liver disease.  
The examiner noted it was clear that the veteran's chronic 
liver disease is not related the acute hepatitis A in 
service.  


Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  
§, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Since cirrhosis of the liver is not shown the presumptive 
provisions of service connection under 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 are not for 
consideration.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not in fact shown to be chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2001).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law. 



In a July 2002 letter the RO formally notified the veteran of 
the VCAA of 2000.  A January 2003 supplemental statement of 
the case (SSOC) shows the RO considered VCAA with respect to 
the issue on appeal.  

He was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issue decided below.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.



Service connection

A comprehensive review of the record shows that competent 
medical evidence demonstrates that there is no nexus or 
etiologic link between the veteran's acute hepatitis in 
service and his chronic liver disease first noted years 
postservice.  

Specifically, the Board notes that the pertinent medical 
evidence including service medical records and physical 
examination report in February 1986 for separation from 
service are silent for liver disease during active duty.  
Acute hepatic A was treated in February 1985.  The pertinent 
postservice medical evidence consisting of opinions from VA 
physicians show that the acute hepatitis A present and 
treated in service resolved without residual disability.  It 
was noted that there was no nexus or etiologic ling between 
the acute hepatitis A noted in service and the onset of 
chronic liver disease first noted years following separation 
from active duty.  

Accordingly, the probative and competent medical evidence 
fails to demonstrate a the presence of a chronic liver 
disease with link to active duty including acute hepatitis A 
noted in service.  

The veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking a chronic liver disease as a residual of 
hepatitis A with his period of active service.

The CAVC has held that lay assertions of medical causation do 
not constitute competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Simply put, the competent and probative medical evidence of 
record establishes that the veteran does not have chronic 
liver disease linked to service on any basis including as a 
residual of hepatitis A.  



Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for chronic liver disease 
as a residual of hepatitis A.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for chronic liver disease 
as a residual of hepatitis A is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a comprehensive review of the record the Board 
notes that the issue on appeal remains unresolved, 
clinically.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The record lacks an adequate medical opinion by an 
appropriated medical specialist in hepatology as to whether 
the veteran's current chronic liver disease due to hepatitis 
C is etiologically related to blood transfusions in service.

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board observes that additional due process requirements 
mat be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 31.02, 3.156(a), and 
3.326(a)).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
referral of the case to a specialist in 
hepatology or other appropriate medical 
specialist who has not previously 
reviewed the record, including on a fee 
basis, if necessary, to review the record 
for the purpose of determining the 
nature, extent of severity, etiology and 
date of approximate onset of chronic 
liver disease due to hepatitis C.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to rendering an opinion.  The 
medical specialist must annotate the 
medical report that the claims was in 
fact made available for review in 
conjunction with the medical opinion.

The medical specialist must then provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
chronic liver disease due to hepatitis C 
is related to his blood transfusions in 
service in October 1985, or if 
preexisting service, was aggravated 
thereby.  If the examiner is of the 
opinion that chronic liver disease is not 
due to service, he/she should express an 
opinion as to the correct or most 
probable etiology.  The medical 
specialist should provide a rationale for 
all opinions and conclusions expressed.  

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the requested medical 
report and expressed opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West , 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for 
chronic liver disease as a residual of 
hepatitis C.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                        
____________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

